                                                      Case 8:15-bk-13008-TA          Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                 Desc
                                                                                       Main Document    Page 1 of 23


                                                            1   Nanette D. Sanders (State Bar No. 120169)
                                                                nanette@ringstadlaw.com
                                                            2   Brian R.M. Nelson (State Bar No. 279620)
                                                                brian@ringstadlaw.com
                                                            3   RINGSTAD & SANDERS LLP
                                                                4343 Von Karman Avenue, Suite 300
                                                            4   Newport Beach, CA 92660
                                                                Telephone: 949-851-7450
                                                            5   Facsimile: 949-851-6926

                                                            6   General Bankruptcy Counsel for Karen Sue Naylor,
                                                                Chapter 7 Trustee
                                                            7

                                                            8                             UNITED STATES BANKRUPTCY COURT
                                                            9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                           10

                                                           11   In re                                         Case No. 8:15-bk-13008 TA

                                                           12   ANNA’S LINENS, INC.,                          Chapter 7 Proceeding
                Sanders
        4343 Von Karman Avenue, Suite 300




                                                                                         Debtor               NOTICE OF MOTION AND MOTION FOR
              & ___________




                                                           13
             Newport Be ach, CA 9266 0




                                                                                                              ORDER APPROVING COMPROMISE OF
                                                                                                              CONTROVERSY BETWEEN THE CHAPTER
                  949.851 .7450

                                            949 851 7450




                                                           14
                                                                                                              7 TRUSTEE AND THE CLAIMS
                       L.L.P.




                                                                                                              ADMINISTRATOR FOR THE
Ringstad




                                                           15
  ___________




                                                                                                              HALLIBURTON/TRANSOCEAN PUNITIVE
                                                           16                                                 DAMAGES & ASSIGNED CLAIMS
                                                                                                              SETTLEMENTS; MEMORANDUM OF
                                                           17                                                 POINTS AND AUTHORITIES;
                                                                                                              DECLARATION OF KAREN SUE NAYLOR
                                                           18
                                                                                                              [No Hearing Required Unless Requested – Local
                                                           19                                                 Bankruptcy Rule 9013-1(o)]

                                                           20           TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES
                                                           21   BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND
                                                           22   OTHER INTERESTED PARTIES:
                                                           23           PLEASE TAKE NOTICE that Karen Sue Naylor, the duly-appointed and acting chapter
                                                           24   7 trustee (the “Trustee”) for the above-referenced bankruptcy estate (the “Estate”) of Anna’s
                                                           25   Linens, Inc. (the “Debtor”), will, and hereby does, move the Court for an order approving the
                                                           26   compromise between the Trustee, on the one hand, and the claims administrator for the
                                                           27   Halliburton/Transocean Punitive Damages & Assigned Claims Settlements (the “Second
                                                           28   Settlement Program”), on the other hand, relating to claims asserted by the Estate against the
                                            Case 8:15-bk-13008-TA        Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                Desc
                                                                           Main Document    Page 2 of 23


                                              1   Second Settlement Program. The proposed settlement is embodied in the Bankruptcy Trustee

                                              2   Claim Final Confirmation Notice dated March 9, 2019 (the “Settlement Notice”), which indicates

                                              3   a proposed distribution to the Estate in the amount of $6,279.31 (the “Settlement Amount”).

                                              4           This Motion is made pursuant to Rules 2002 and 9019 of the Federal Rules of Bankruptcy

                                              5   Procedure and is made on the ground that the proposed settlement is in the best interests of the

                                              6   Estate and its creditors.

                                              7           This Motion is based upon the attached Memorandum of Points and Authorities, the

                                              8   Declarations of Karen Sue Naylor (the “Naylor Declaration”) and exhibits attached thereto, all

                                              9   pleadings, papers, and records on file with the Court in this proceeding, and such other evidence,

                                             10   oral or documentary, as may be presented to and considered by the Court, in connection with this

                                             11   Motion and any hearing hereon.

                                             12           IF YOU DO NOT OPPOSE THIS MOTION, you need take no further action.
                Sanders
        4343 Von Karman Avenue, Suite 300




                                                          IF YOU WISH TO OPPOSE THIS MOTION, Local Bankruptcy Rule 9013-1(f)(1),
              & ___________




                                             13
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14   requires you to file and serve a written Response and Request for Hearing within fourteen (14)
                       L.L.P.
Ringstad




                                             15   days from the date of service of this Notice. You must serve a copy of your Response and
  ___________




                                             16   Request for a Hearing upon the Trustee’s general insolvency counsel, Nanette D. Sanders, at

                                             17   Ringstad & Sanders LLP, located at 4343 Von Karman Avenue, Suite 300, Newport Beach,

                                             18   California 92660, and upon the Office of the United States Trustee, located at 411 West Fourth

                                             19   Street, Suite 7160, Santa Ana, CA 92701. Any Response and Request for Hearing must also be

                                             20   timely filed (with a duplicate copy) with the Clerk of the United States Bankruptcy Court, located

                                             21   at 411 West Fourth Street, Santa Ana, CA 92701. Pursuant to Local Bankruptcy Rule 9013-

                                             22   1(f)(2), any opposition or other response to the Motion must contain “a complete written

                                             23   statement of all reasons in opposition thereto or in support, declarations and copies of all evidence

                                             24   on which the responding party intends to rely, and any responding memorandum of points and

                                             25   authorities.” Failure to timely file and serve such a Response and Request for Hearing may result

                                             26   in the Court granting the Motion without any hearing. SEE LOCAL BANKRUPTCY RULE

                                             27   9013-1.

                                             28


                                                                                                 -2-
                                            Case 8:15-bk-13008-TA       Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44               Desc
                                                                          Main Document    Page 3 of 23


                                              1          WHEREFORE, the Trustee respectfully requests that the Court enter an order:

                                              2          1.      Approving the proposed settlement between the Trustee and the Second Settlement

                                              3   Program, as embodied in the Bankruptcy Trustee Claim Final Confirmation Notice attached

                                              4   hereto as Exhibit “1”;

                                              5          2.      Directing the Second Settlement Program to pay the Settlement Amount to the

                                              6   Trustee on behalf of the Estate;

                                              7          3.      Authorizing the Trustee to take all actions and to execute all documents necessary

                                              8   to effectuate the compromise and its terms; and,

                                              9          4.      Granting such other and further relief as the Court deems just and proper.

                                             10   Dated: April 15, 2019                Respectfully Submitted,

                                             11                                        RINGSTAD & SANDERS LLP
                                             12
                Sanders
        4343 Von Karman Avenue, Suite 300




                                                                                       By:    /s/ Nanette D. Sanders
              & ___________




                                             13
             Newport Be ach, CA 9266 0




                                                                                              Nanette D. Sanders
                  949.851 .7450




                                             14                                        General Bankruptcy Counsel for Karen Sue Naylor,
                       L.L.P.




                                                                                       Chapter 7 Trustee
Ringstad




                                             15
  ___________




                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28


                                                                                                -3-
                                            Case 8:15-bk-13008-TA        Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                  Desc
                                                                           Main Document    Page 4 of 23


                                              1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                              2                                                     I.

                                              3                                       STATEMENT OF FACTS

                                              4            On June 14, 2015 (the “Petition Date”), Anna’s Linens, Inc. (the “Debtor”) filed for relief

                                              5   under chapter 11 of the Bankruptcy Code. 1 On March 2, 2016, the Debtor filed a motion to

                                              6   convert the case to chapter 7. See Dkt. 1379. The Court granted the Debtor’s motion to convert

                                              7   the case on March 30, 2016. See Dkt. 1455. Thereafter, Karen Sue Naylor (the “Trustee”) was

                                              8   appointed as the chapter 7 trustee for the Debtor’s bankruptcy estate (the “Estate”). See Dkt.

                                              9   1458.

                                             10            By virtue of her appointment, the Trustee is charged with the responsibility of collecting

                                             11   Estate assets, including all claims asserted against third parties, as identified by the Debtor as of

                                             12   the Petition Date, the date of conversion, or as discovered by the Trustee through investigation.
                Sanders
        4343 Von Karman Avenue, Suite 300
              & ___________




                                             13            Although not referenced in the Debtor’s Final Report and Account Pursuant to Local
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14   Bankruptcy Rule 2015-2 [Dkt. 1506] as an asset of the Estate, the Debtor identified to the Trustee
                       L.L.P.
Ringstad




                                             15   through the 341(a) process claims asserted in connection with the “Deepwater Horizon” oil spill.
  ___________




                                             16   These claims were identified with an “unknown” value, although the Debtor’s former employees

                                             17   did provide the Trustee with their opinions of the potential range of values of the claims. The

                                             18   Debtor’s former employees also introduced the Trustee to WPI Recovery Professionals LLC

                                             19   (“WPI”) so that she could continue the Debtor’s efforts to enforce the claims arising from the

                                             20   spill.

                                             21            On October 13, 2017, the Trustee filed an omnibus motion for approval of several

                                             22   settlements between the Estate and the Claims Administrator for the Deepwater Horizon

                                             23   Economic and Property Damages Settlement Program (the “First Settlement Program”), by which

                                             24   the Trustee sought approval of settlements of certain of the Estate’s claims arising from the spill

                                             25   and payment to WPI for its assistance in securing such settlements. See Dkt. 2006. The Court

                                             26   granted the motion on April 25, 2018. See Dkt. 2166. As a result, the Estate received settlement

                                             27   payments from the First Settlement Program.
                                                  1
                                             28    Unless otherwise specified, all statutory references are to the “Bankruptcy Code,” 11 U.S.C. §§
                                                  101-1532, and all “Rule” references are to the Federal Rules of Bankruptcy Procedure.

                                                                                                  -4-
                                            Case 8:15-bk-13008-TA       Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                 Desc
                                                                          Main Document    Page 5 of 23


                                              1          Thereafter, the Trustee continued her efforts to resolve other claims arising from the spill.

                                              2   In connection with the litigation arising from the spill, two settlements totaling $1,239,750,00 (the

                                              3   “Punitive Damages Settlement”) were reached with Halliburton Energy Services, Inc. and

                                              4   Halliburton Company and Triton Asset Leasing GmbH, Transocean Deepwater Inc., Transocean

                                              5   Offshore Deepwater Drilling Inc., and Transocean Holdings LLC. The settlements do not pay for

                                              6   any economic loss or personal injury claims. The settlements cover claims that could have been

                                              7   asserted for punitive damages, as well as certain assigned claims from the 2012 BP Deepwater

                                              8   Horizon Economic & Property Damages Settlement. The Estate was given notice of the Punitive

                                              9   Damages Settlement, as well as the Estate’s claim to such funds. See Ex. 1.

                                             10          The Trustee has received the Bankruptcy Trustee Claim Final Confirmation Notice dated

                                             11   March 19, 2019 (the “Settlement Notice”) from the Halliburton/Transocean Punitive Damages &

                                             12   Assigned Claims Settlements (the “Second Settlement Program”). See Ex. 1. The Settlement
                Sanders
        4343 Von Karman Avenue, Suite 300
              & ___________




                                             13   Notice provides that the Estate’s claim to the Punitive Damages Settlements totals $6,279.31 (the
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14   “Settlement Amount”). Id. The Trustee must respond to the Settlement Notice by April 18,
                       L.L.P.
Ringstad




                                             15   2019. Id. The Trustee has timely responded and now has 60 days from the date of the Settlement
  ___________




                                             16   Notice to provide the Second Settlement Program with an order directing payment of the

                                             17   Settlement Amount. By this Motion, the Trustee seeks an order directing payment of the

                                             18   Settlement Amount to the Trustee, on behalf of Estate.

                                             19                                                    II.

                                             20                              LEGAL AUTHORITY AND ARGUMENT

                                             21          Rule 9019 provides, “On motion by the trustee and after notice and a hearing, the court

                                             22   may approve a compromise or settlement.” Settlement of time-consuming and burdensome

                                             23   litigation, especially in the bankruptcy context, is encouraged. See Protective Comm. for Indep.

                                             24   Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157, 1163, 20

                                             25   L. Ed. 2d 1 (1968) (“In administering reorganization proceedings in an economical and practical

                                             26   manner it will often be wise to arrange the settlement of claims as to which there are substantial

                                             27   and reasonable doubts”).

                                             28


                                                                                                 -5-
                                            Case 8:15-bk-13008-TA         Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                     Desc
                                                                            Main Document    Page 6 of 23


                                              1           For a compromise to be approved, the proposed compromise must be fair and equitable.

                                              2   See TMT Trailer, 390 U.S. at 424. “Basic to this process in every instance, of course, is the need

                                              3   to compare the terms of the compromise with the likely rewards of litigation.” Id. at 424-25.

                                              4           According to the Ninth Circuit, a court must consider the following criteria to determine

                                              5   whether a settlement agreement is fair and equitable:

                                              6                (a) the probability of success in the litigation; (b) the difficulties, if any, to
                                                               be encountered in the matter of collection; (c) the complexity of the
                                              7                litigation involved, and the expense, inconvenience and delay necessarily
                                                               attending it; (d) the paramount interest of the creditors and a proper
                                              8                deference to their reasonable views in the premises.

                                              9   Martin v. Kane (In re A&C Properties), 784 F.2d 1377, 1381 (9th Cir. 1986); quoting Lambert v.

                                             10   Flight Transp. Corp. (In re Flight Transp. Corp. Sec. Litig.), 730 F.2d 1128, 1135 (8th Cir. 1984).

                                             11           The court does not need to conduct an extensive investigation into the merits of the claims

                                             12   that the parties seek to settle. See In re Walsh Const., Inc., 669 F.2d 1325, 1328 (9th Cir. 1982).
                Sanders
        4343 Von Karman Avenue, Suite 300




                                                  It need only determine that the outcome of litigating the claims is open to reasonable doubt. Id.
              & ___________




                                             13
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14   A bankruptcy court should approve a compromise, despite any objections, if it is in the best
                       L.L.P.




                                                  interests of the estate and creditors. See In re A&C Prop., 784 F.2d at 1382.
Ringstad




                                             15
  ___________




                                             16           Here, the proposed settlement is fair and equitable and in the best interests of the Debtor’s

                                             17   estate and its creditors. The Trustee is informed and believes that the Settlement Amount to be

                                             18   paid through the Second Settlement Program is consistent with the protocols established by the

                                             19   District Court in New Orleans overseeing the multi-jurisdictional litigation relating to the

                                             20   Deepwater Horizon oil spill. Accordingly, the Trustee believes that the Settlement Amount is a

                                             21   fair and reasonable compromise of disputed matters, and that the proposed settlement is in the

                                             22   best interest of the Estate and its creditors.

                                             23           Applying the above-described A&C Properties factors to the Settlements, the Trustee

                                             24   notes as follows:

                                             25           1.       The Probability of Success in the Litigation. As discussed above, the amount of

                                             26   the Estate’s claim has been validated by the administrators of the First Settlement Program and

                                             27   the Second Settlement Program. The Trustee is informed and believes that the deadline for any

                                             28   claimant to opt out of the First Settlement Program and sue any defendant independently was


                                                                                                     -6-
                                            Case 8:15-bk-13008-TA       Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                   Desc
                                                                          Main Document    Page 7 of 23


                                              1   October 1, 2012, and further that the Debtor did not so elect out. As such, the Trustee did not

                                              2   have the ability to commence litigation as an alternative either the First Settlement Program or the

                                              3   Second Settlement Program. After participation in the First Settlement Program, which was

                                              4   approved by an order of this Court, the Estate is entitled to participate in the Second Settlement

                                              5   Program in order to satisfy the Estate’s punitive damages claims. To the best of the Trustee’s

                                              6   knowledge and understanding, there is currently no other way for the Estate to pursue its claims

                                              7   for punitive damages arising out of the Deepwater Horizon spill. Based on the foregoing, the

                                              8   Trustee submits that this factor weighs heavily in support of the Court approving the settlement.

                                              9          2.      The Difficulties, if any, to be Encountered in the Matter of Collection. As

                                             10   described above, the Estate has submitted and received payment on claims to the administrator of

                                             11   the First Settlement Program in lieu of opting out of the class action settlement. As a result, the

                                             12   Estate is now entitled to participate in the Second Settlement Program. In light of these facts, the
                Sanders
        4343 Von Karman Avenue, Suite 300
              & ___________




                                             13   Trustee submits that proceeding with the proposed settlement provides considerable certainty that
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14   the Estate will actually collect any amounts on account of the claims and as such this factor
                       L.L.P.
Ringstad




                                             15   supports her request for approval of the proposed settlement.
  ___________




                                             16          3.      The Complexity of the Litigation Involved, and the Expense, Inconvenience, and

                                             17   Delay Necessarily Attending It. As discussed hereinabove, based upon her communications with

                                             18   WPI, the Trustee is informed and believes that direct litigation against potential defendants was

                                             19   not an option given that the Debtor did not exercise its option to “opt out” of the First Settlement

                                             20   Program prior to the October 1, 2012 deadline, and given that the Estate thereafter participated in

                                             21   the First Settlement Program. Because the Estate participated in the First Settlement Program, the

                                             22   Estate now has the right to participate in the Second Settlement Program. The Trustee

                                             23   understands that both settlement programs were established as an integral component of several

                                             24   class action settlements approved by the District Court in New Orleans presiding over the

                                             25   Deepwater Horizon litigation. As is often the case with class action litigation, class settlements

                                             26   are designed to incentivize claimants to avail themselves of the claims administration process and

                                             27   participate in the class settlement. Here, the Debtor elected pre-petition to participate in the First

                                             28


                                                                                                  -7-
                                            Case 8:15-bk-13008-TA        Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                   Desc
                                                                           Main Document    Page 8 of 23


                                              1   Settlement Program. Based on the forgoing, this factor argues strongly in favor of Court approval

                                              2   of the Settlements.

                                              3           4.      The Paramount Interest of the Creditors and a Proper Deference to Their

                                              4   Reasonable Views in the Premises.

                                              5           As set forth above and in the attached Declaration of Karen Sue Naylor, the Trustee

                                              6   believes that the settlement is in the best interest of creditors because it eliminates all additional

                                              7   costs, risks, and delays associated with further pursuing the Estate’s claims asserted consistent

                                              8   with the terms of both settlement programs, and also eliminates all costs, risks, and delays that

                                              9   would be associated with any appeal(s) taken by the Estate as to the value of the Estate’s claims

                                             10   as determined by the administrators of the settlement programs.

                                             11           In light of all of the foregoing facts and circumstances, the Trustee does not believe that

                                             12   she would obtain a significantly more favorable net result for the bankruptcy Estate and its
                Sanders
        4343 Von Karman Avenue, Suite 300
              & ___________




                                             13   creditors through appeal of the determinations of the value of the Estate’s claims. Consequently,
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14   the Trustee believes that the paramount interests of creditors weigh in favor of the settlement and
                       L.L.P.
Ringstad




                                             15   Court approval thereof. Accordingly, the Trustee submits that approval of the settlement is in the
  ___________




                                             16   best interest of creditors and the Estate.

                                             17                                                     III.

                                             18                                                CONCLUSION

                                             19           Given the above, the Trustee submits that the settlement is fair and equitable, in the best

                                             20   interests of the Estate and its creditors, and should be approved. Based on the foregoing, the

                                             21   Trustee respectfully requests that the Court enter an Order:

                                             22           1.      Approving the proposed settlement between the Trustee and the Second Settlement

                                             23   Program, as embodied in the Bankruptcy Trustee Claim Final Confirmation Notice attached

                                             24   hereto as Exhibit “1”;

                                             25           2.      Directing the Second Settlement Program to direct the Settlement Amount to the

                                             26   Trustee, on behalf of the Estate;

                                             27           3.      Authorizing the Trustee to take all actions and to execute all documents necessary

                                             28   to effectuate the compromise and its terms; and,


                                                                                                   -8-
                                            Case 8:15-bk-13008-TA     Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44               Desc
                                                                        Main Document    Page 9 of 23


                                              1         4.     Granting such other and further relief as the Court deems just and proper.

                                              2   Dated: April 15, 2019              Respectfully Submitted,

                                              3                                      RINGSTAD & SANDERS LLP
                                              4

                                              5
                                                                                     By:    /s/ Nanette D. Sanders
                                              6                                             Nanette D. Sanders
                                                                                     General Bankruptcy Counsel for Karen Sue Naylor,
                                              7                                      Chapter 7 Trustee
                                              8

                                              9

                                             10

                                             11

                                             12
                Sanders
        4343 Von Karman Avenue, Suite 300
              & ___________




                                             13
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14
                       L.L.P.
Ringstad




                                             15
  ___________




                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28


                                                                                              -9-
                                            Case 8:15-bk-13008-TA       Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                   Desc
                                                                         Main Document    Page 10 of 23


                                              1                            DECLARATION OF KAREN SUE NAYLOR

                                              2          I, Karen Sue Naylor, declare as follows:

                                              3          1.      I am an adult over the age of eighteen years. I am the duly-appointed and acting

                                              4   chapter 7 Trustee for the bankruptcy estate (the “Estate”) of Anna’s Linens, Inc (the “Debtor”).

                                              5   The matters set forth herein are of my own personal knowledge, information and belief based on

                                              6   information provided to me and, if called upon to do so, I could and would competently testify

                                              7   thereto. This declaration is submitted in support of the Notice of Motion and Motion for Order

                                              8   Approving Compromise of Controversy between the Chapter 7 Trustee and the Claims

                                              9   Administrator for the Halliburton/Transocean Punitive Damages & Assigned Claims Settlements

                                             10   (the “Motion”).

                                             11          2.      I am informed and believe that the Debtor filed for relief under chapter 11 of the

                                             12   Bankruptcy Code on June 14, 2015. The Debtor filed a motion to convert the case to chapter 7.
                Sanders
        4343 Von Karman Avenue, Suite 300




                                                  The Court granted the Debtor’s motion to convert the case on March 30, 2016. Thereafter, I was
              & ___________




                                             13
             Newport Be ach, CA 9266 0




                                                  appointed as the chapter 7 trustee for the Estate.
                  949.851 .7450




                                             14
                       L.L.P.




                                                         3.      By virtue of my appointment, I am charged with the responsibility of collecting
Ringstad




                                             15
  ___________




                                             16   Estate assets, including all claims asserted against third parties, as identified by the Debtor as of

                                             17   the Petition Date, the date of conversion, or as discovered by me through investigation.

                                             18          4.      Although not referenced in the Debtor’s Final Report and Account Pursuant to

                                             19   Local Bankruptcy Rule 2015-2 as an asset of the Estate, the Debtor identified to me through the

                                             20   341(a) process claims asserted in connection with the “Deepwater Horizon” oil spill. These

                                             21   claims were identified with an “unknown” value, although the Debtor’s former employees did

                                             22   provide me with their opinions of the potential range of values of the claims. The Debtor’s

                                             23   former employees also introduced me to WPI Recovery Professionals LLC (“WPI”) so that I

                                             24   could continue the Debtor’s efforts to enforce the claims arising from the spill.

                                             25          5.      On October 13, 2017, I filed an omnibus motion for approval of several

                                             26   settlements between the Estate and the Claims Administrator for the Deepwater Horizon

                                             27   Economic and Property Damages Settlement Program (the “First Settlement Program”), by which

                                             28   I sought approval of settlements of certain of the Estate’s claims arising from the spill and


                                                                                                 - 10 -
                                            Case 8:15-bk-13008-TA       Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                 Desc
                                                                         Main Document    Page 11 of 23


                                              1   payment to WPI for its assistance in securing such settlements. The Court granted the motion on

                                              2   April 25, 2018. As a result, the Estate received settlement payments from the First Settlement

                                              3   Program.

                                              4          6.      Thereafter, I continued my efforts to resolve other claims arising from the spill. I

                                              5   am informed and believe that, in connection with the litigation arising from the spill, two

                                              6   settlements totaling $1,239,750,00 (the “Punitive Damages Settlement”) were reached with

                                              7   Halliburton Energy Services, Inc. and Halliburton Company and Triton Asset Leasing GmbH,

                                              8   Transocean Deepwater Inc., Transocean Offshore Deepwater Drilling Inc., and Transocean

                                              9   Holdings LLC. The settlements do not pay for any economic loss or personal injury claims. The

                                             10   settlements cover claims that could have been asserted for punitive damages, as well as certain

                                             11   assigned claims from the 2012 BP Deepwater Horizon Economic & Property Damages

                                             12   Settlement. the “Long Form Notice” of the Punitive Damages Settlement that can be found on
                Sanders
        4343 Von Karman Avenue, Suite 300
              & ___________




                                             13   http://www.gulfspillpunitivedamagessettlement.com/.
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14          7.      The Estate was given notice of the Punitive Damages Settlement, as well as the
                       L.L.P.
Ringstad




                                             15   Estate’s claim to such funds. A true and correct copy of the Bankruptcy Trustee Claim Final
  ___________




                                             16   Confirmation Notice dated March 19, 2019 (the “Settlement Notice”) that I received on March

                                             17   25, 2019 from the Halliburton/Transocean Punitive Damages & Assigned Claims Settlements (the

                                             18   “Second Settlement Program”) is attached hereto as Exhibit “1”. The Settlement Notice provides

                                             19   that the Estate’s claim to the Punitive Damages Settlements totals $6,279.31 (the “Settlement

                                             20   Amount”). The Estate must respond to the Settlement Notice by April 18, 2019. I responded on

                                             21   behalf of the Estate on April 4, 2019. The Estate has 60 days from the date of the Settlement

                                             22   Notice to provide the Second Settlement Program with an order directing payment of the

                                             23   Settlement Amount. By the Motion, I am seeking an order directing payment of the Settlement

                                             24   Amount to me, on behalf of the Estate.

                                             25          8.      As discussed above, the amount of the Estate’s claim has been validated by the

                                             26   administrators of the First Settlement Program and the Second Settlement Program. I am

                                             27   informed and believe that the deadline for any claimant to opt out of the First Settlement Program

                                             28   and sue any defendant independently was October 1, 2012, and further that the Debtor did not so


                                                                                               - 11 -
                                            Case 8:15-bk-13008-TA       Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                  Desc
                                                                         Main Document    Page 12 of 23


                                              1   elect out. As such, the Estate did not have the ability to commence litigation as an alternative

                                              2   either the First Settlement Program or the Second Settlement Program. After participation in the

                                              3   First Settlement Program, which was approved by an order of this Court, the Estate is entitled to

                                              4   participate in the Second Settlement Program in order to satisfy the Estate’s punitive damages

                                              5   claims. To the best of my knowledge and understanding, there is currently no other way for the

                                              6   Estate to pursue its claims for punitive damages arising out of the Deepwater Horizon spill.

                                              7          9.      As described above, the Estate has submitted and received payment on claims to

                                              8   the administrator of the First Settlement Program in lieu of opting out of the class action

                                              9   settlement. As a result, the Estate is now entitled to participate in the Second Settlement

                                             10   Program. In light of these facts, I believe that proceeding with the proposed settlement provides

                                             11   considerable certainty that the Estate will actually collect any amounts on account of the claims.

                                             12          10.     It is my understanding and belief that both settlement programs were established
                Sanders
        4343 Von Karman Avenue, Suite 300
              & ___________




                                             13   as an integral component of several class action settlements approved by the District Court in
             Newport Be ach, CA 9266 0
                  949.851 .7450




                                             14   New Orleans presiding over the Deepwater Horizon litigation. As is often the case with class
                       L.L.P.
Ringstad




                                             15   action litigation, class settlements are designed to incentivize claimants to avail themselves of the
  ___________




                                             16   claims administration process and participate in the class settlement. Here, the Debtor elected

                                             17   pre-petition to participate in the First Settlement Program.

                                             18          11.     I believe the proposed settlement is fair and equitable and in the best interests of

                                             19   the Debtor’s estate and its creditors. I am informed and believe that the Settlement Amount to be

                                             20   paid through the Second Settlement Program is consistent with the protocols established by the

                                             21   District Court in New Orleans overseeing the multi-jurisdictional litigation relating to the

                                             22   Deepwater Horizon oil spill. Accordingly, I believe that the Settlement Amount is a fair and

                                             23   reasonable compromise of disputed matters, and that the proposed settlement is in the best interest

                                             24   of the Estate and its creditors. The settlement eliminates all additional costs, risks, and delays

                                             25   associated with further pursuing the Estate’s claims asserted consistent with the terms of both

                                             26   settlement programs, and also eliminates all costs, risks, and delays that would be associated with

                                             27   any appeal(s) taken by the Estate as to the value of the Estate’s claims as determined by the

                                             28   administrators of the settlement programs.


                                                                                                - 12 -
Case 8:15-bk-13008-TA   Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44   Desc
                         Main Document    Page 13 of 23
         Case 8:15-bk-13008-TA                        Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44             Desc
                                                       Main Document    Page 14 of 23
    HESl/Transocean Punitive Damages &
    Assigned Claims Settlements
    c/oGCG
    PO Box 10459
    Dublin, OH 43017-4059


    HS20216786368




    KAREN S. NAYLOR
    P.O. BOX 504
    SANTA ANA, OA 92702 -0504




                                                                                                              ■■>1 •( '..if-- .




                                                                                                   ■ ;              .,vi      tq   tl ,
                    ^   • anf- • •••• ••■




r'jr.,T ..-i',> ' !f, . r."-'               •   ■:] . —                                                  /■ "Tr.-




                                                                                             : . MAR 2 5 2019

                                                                                                              Exhibit 1
                                                                                                              Page 14
            Case 8:15-bk-13008-TA            Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                        Desc
                                              Main Document    Page 15 of 23
                                   HESI/Transocean Punitive Damages & Assigned Claims Settlements

                                                 BANRUPTCY TRUSTEE CLAIM
                                                FINAL CONFIRMATION NOTICE

                                                  DATE OF NOTICE: MARCH 19,2019

                                    POSTMARK DEADLINE TO SUBMIT RESPONSE: APRIL 18,2019

                                                I. CUIMANT AND CUIM INFORMATION

                          Anna's Linens, Inc.
      Name:

      Halliburton/Transocean Punitive Damages &
                                                                       100284698
      Assigned Claims Settlements Claimant Number:

       Bankruptcy Court Case No.:                                      8:15-bk-13008

                                                           II. EXPLANATION



      This is an official Notice from the HESl/Transocean Claims Administrator regarding the Claimant noted above.

      Pursuant to the Court Approved Procedure 4 ("CAP 4") regarding the confirmation and release of payment holds for
      debtor claimants approved by the Court on March 6, 2019, which is available for review on the website
      www.GijlfSpillPunitiveDamagesSettlement.com. the HESl/Transocean Claims Administrator Is providing a final
      confirmation notice inclusive of the calculated award for the Assigned Claims Settlement at this time.

      A prior notice was sent via email requesting confirmation as to whether the bankruptcy estate would be disclaiming
      proceeds for listed parties or If the trustee would be pursing an order to direct distribution to the estate, but either (a) a
      response was not received, or (b) the trustee opted to pursue an order, but the values available at that time were not
      exact. Pursuant to CAP 4 this final notice is being sent at this time, inclusive of the final value of the Assigned Claims
      distribution amount calculated for the claimant noted above.


      The attached Bankruptcy Trustee Response form should be returned to the Settlements Program pursuant to the
      instructions in Section IV below. Failure to do so by the response deadline will result In release of the bankruptcy hold
      and the funds paid to the claimant or his/her/its attorney, as appropriate.

      If opting to request an order directing payment by selecting the "Hold for Order" option and returning the Bankruptcy
      Trustee Response form by the deadline indicated, the Trustee is agreeing to provide an order directing payment.

      Trustees will have a total of 60 days from the date of this Notice Indicated above to provide the order directing payment
      on an open bankruptcy case or the bankruptcy hold will be released and the funds paid to the claimant or his/her/Its
      attorney, as appropriate. For a closed case the Trustee will have 90 days from the date of this Notice. These are
      recelved~by deadlines, so please email the order if you are submitting it at or near the deadline.




rre                         WWW.GULFSPILLPUNrnVEDAMAGESSErTLEMEm".COM                                            Claimant Number:
v.l                                                      Page 1 of 3                                                 100284698
                                                                                                                   Exhibit 1
                                                                                                                   Page 15
            Case 8:15-bk-13008-TA              Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                   Desc
                                                Main Document    Page 16 of 23
                                               III. HOW TO CONTACT US WITH QUESTIONS

      If you have questions about this Notice or need help understanding what the Claims Administrator needs in order to
      complete processing your request(s), please email us at Questlon5@Gulf$pillPuniiivoD.imnr-'.os5ettl(?meni.,com. If you wish
      to discuss your questions, we can facilitate a callback, so please indicate that in your email and provide the best phone
      number, days and times for a call.


                                                 IV. HOW TO RESPOND TO THIS NOTICE

      ALL RESPONSES must include the attached Bankruptcy Trustee Response form and any supporting documentation or
      court orders should include the Claimant ID above or the Claimant's taxpayer identification number on every page. This
      will ensure your response is immediately added to the claim file and reduce processing time.

      Submit your Bankruptcy Trustee Response, along with any accompanying documents:

      By Email:    Questions@GulfSpiHPunitiveDamagesSettlement.com

      By US Mail: HESI/Transocean Punitive Damages & Assigned Claims Settlements
                  c/o Garden City Group, LLC
                   PC Box 10260
                   Dublin, OH 43017-5760

      By Courier
      Service: HESI/Transocean Punitive Damages & Assigned Claims Settlements
               c/o Garden City Group, LLC
                  5151 Blazer Parkway, Ste A
                  Dublin, OH 43017-5760




TTE                          WWW.GULFSPILLPUNITIVEDAMAGESSETTLEMEm".COM                                       Claimant Number:
v.l                                                     Page 2 of 3                                               100284698
                                                                                                                Exhibit 1
                                                                                                                Page 16
     Case 8:15-bk-13008-TA            Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                    Desc
                                       Main Document    Page 17 of 23
                            HESI/Transocean Punitive Damages & Assigned Claims Settlements

                                         BANKRUPTCY TRUSTEE RESPONSE

                                           DATE OF NOTICE: MARCH 19,2019

                            POSTMARK DEADLINE TO SUBMIT RESPONSE: APRIL 18,2019


                                         i. CLAIMANT AND CLAIM INFORMATION

                   Anna's Linens, Inc.
Name:

Halliburton/Transocean Punitive Damages &
                                                               100284698
Assigned Claims Settlements Claimant Number:

 Bankruptcy Court Case No.:                                    8:15-bk-13008


                                                 II. TRUSTEE ELEaiON


Responses to this Notice must be received by the deadline above.

However, if "Hold for Order" is selected. Trustee has 60 days from the date of this Notice indicated above to provide the
court order directing payment to the Settlements Program on an open case and 90 days from the date of this Notice for
a closed case. This is a received-by deadline.

Trustee hereby elects the following; select either (a) Disclaim or (b) one of the Hold for Order options after reviewing
the Distribution Amount indicated below:


 Claim ID                  Distribution Amount                 Disclaim                 Hold for Order

 311101,367787,            $6279.31                                                      □ Open Case
 367797,367811                                                                           □ Closed Case




                    WWW.GULFSPILLPUNrnVEDAMAGESSETTLEMEm".COM                                         Claimant Number:
                                                 Page 3 of 3                                               100284698
                                                                                                         Exhibit 1
                                                                                                         Page 17
        Case 8:15-bk-13008-TA                    Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                                       Desc
                                                  Main Document    Page 18 of 23



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

4343 Von Karman Avenue, Suite 300, Newport Beach, CA 92660

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION FOR
ORDER APPROVING COMPROMISE OF CONTROVERSY BETWEEN THE CHAPTER 7 TRUSTEE AND
THE CLAIMS ADMINISTRATOR FOR THE HALLIBURTON/TRANSOCEAN PUNITIVE DAMAGES &
ASSIGNED CLAIMS SETTLEMENTS; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION
OF KAREN SUE NAYLOR will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 15,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that he following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

SEE ATTACHED ELECTRONIC MAIL NOTICE LIST

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On April 15, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


SEE ATTACHED SERVICE LIST

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 15, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Personal Delivery: Honorable Theodor C. Albert, U.S. Bankruptcy Court, Ronald Reagan Federal Building, 411 W.
Fourth St., Suite 5085/Bin beside 5th Floor Elevators, Santa Ana, CA 92701-4593

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 April 15, 2019                               Arlene Martin                                     /s/ Arlene Martin
 Date                                         Printed Name                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:15-bk-13008-TA                    Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                                       Desc
                                                  Main Document    Page 19 of 23



Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for this case.

       Todd M Arnold tma@lnbyb.com
       Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
       James C Bastian jbastian@shbllp.com
       Cristina E Bautista , ecf.lax.docket@kattenlaw.com
       Alan Betten abetten@sagallaw.com
       Karen C Bifferato kbifferato@connollygallagher.com, kbifferato@connollygallagher.com
       Mikel R Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
       Wanda Borges ecfcases@borgeslawllc.com
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Peter M Bransten pbransten@glaserweil.com, dsanchez@glaserweil.com
       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jess R Bressi jess.bressi@dentons.com, kimberly.sigismondo@dentons.com
       Robert Brier bbrier@bihlaw.com, smann@bihlaw.com
       Mark Bringardner Mark@stolllaw.com
       Heather D Brown heather@hdbrownlaw.com
       David L Bruck bankruptcy@greenbaumlaw.com, cdeluca@greenbaumlaw.com
       Larry Butler notices@becket-lee.com
       Frank Cadigan frank.cadigan@usdoj.gov
       Gary O Caris gcaris@btlaw.com
       Stephanie Chau schau@carltonfields.com
       Sara Chenetz schenetz@perkinscoie.com, dlax@perkinscoie.com;cmallahi@perkinscoie.com
       Shirley Cho scho@pszjlaw.com
       Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
       Ronald Clifford rclifford@blakeleyllp.com, ecf@blakeleyllp.com;seb@blakeleyllp.com;info@ecf.inforuptcy.com
       Cynthia M Cohen cynthiacohen@saminicohen.com
       Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;odalys@lesliecohenlaw.com
       Lee A Collins LCOLLINS@BOYARMILLER.COM
       Sean B Cooney scooney@shb.com, scooney@shb.com
       Joseph Corrigan Bankruptcy2@ironmountain.com
       Randy J Creswell rcreswell@perkinsthompson.com, lmccleer@perkinsthompson.com
       Jeffry A Davis jdavis@mintz.com, docketing@mintz.com
       Joseph P Davis davisjo@gtlaw.com, wangm@gtlaw.com;laik@gtlaw.com
       Michael W Davis mdavis@bg.law, ecf@bg.law
       Richard F DeLossa rdelossa@kelleydrye.com, wtaylor@kelleydrye.com
       Denise Diaz Denise.Diaz@rmsna.com
       Eldia M Diaz-Olmo diazolmo@villamil.net, eldia.diazolmo@gmail.com
       John P Dillman houston_bankruptcy@publicans.com
       Caroline Djang caroline.djang@bbklaw.com,
        julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
       Keith S Dobbins keith@kdobbinslaw.com
       Jonathan R Doolittle jdoolittle@reedsmith.com, renee-pelusi-
        2054@ecf.pacerpro.com;rpelusi@reedsmith.com;ashively@reedsmith.com;dkelley@reedsmith.com;bobmiller@kilmerlaw.c
        om;cbroock@kilmerlaw.com;llhommedieu@kilmerlaw.com;bgonshorowski@reedsmith.com
       Glen Dresser gombd@aol.com
       Reid E Dyer reiddyer@mvalaw.com, davidwheeler@mvalaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Gary B Elmer gelmer@ciardilaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:15-bk-13008-TA                    Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                                       Desc
                                                  Main Document    Page 20 of 23


       Amanda N Ferns aferns@fernslaw.com, mmakalintal@fernslaw.com
       M Douglas Flahaut flahaut.douglas@arentfox.com
       Margaret G Foley mgfoley05@gmail.com
       Joseph D Frank jfrank@fgllp.com, mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
       Roger F Friedman rfriedman@rutan.com
       John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
       Thomas M Gaa tgaa@bbslaw.com
       Lauren N Gans lgans@shensonlawgroup.com
       Sidney Garabato sgarabato@epiqsystems.com, rjacobs@ecf.epiqsystems.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       John S Garner , semerson@frfirm.com
       Richard Girgado rgirgado@counsel.lacounty.gov
       Barry S Glaser bglaser@swesq.com, erhee@swesq.com
       Ronald E Gold rgold@fbtlaw.com, joguinn@fbtlaw.com
       Stanley E Goldich sgoldich@pszjlaw.com
       David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
       David M Goodrich dgoodrich@wgllp.com, vrosales@wgllp.com;kadele@wgllp.com
       Leon B Gordon
        bankruptcy@mvbalaw.com;jwilliams@mvbalaw.com;alocklin@mvbalaw.com;tleday@ecf.courtdrive.com;kmorriss@mvbal
        aw.com
       William A Gray bgray@sandsanderson.com, rarrington@sandsanderson.com
       Irving M Gross img@lnbyb.com, john@lnbyb.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Ralph P Guenther rguenther@montereylaw.com
       Mirco J Haag mhaag@buchalter.com, dcyrankowski@buchalter.com;docket@buchalter.com
       Mina Hakakian mhakakian@lwmpartners.com
       Michael J Hauser michael.hauser@usdoj.gov
       James H Henderson henderson@title11.com, ginny@title11.com
       William H Heslup william.heslup@illinois.gov
       Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        ppenn@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com;ppenn@ecf.inforuptcy.com
       Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
       Joan Huh joan.huh@cdtfa.ca.gov
       James KT Hunter jhunter@pszjlaw.com
       Joseph R Ignatuk rignatuk@shbllp.com, lverstegen@shbllp.com
       William E Ireland wireland@hbblaw.com, cdraper@hbblaw.com
       Ronald N Ito Ronald.Ito@doj.ca.gov, Valerie.Thompson@doj.ca.gov
       Nina Z Javan nina@wsrlaw.net, brian@wsrlaw.net
       Kenneth E Johnson kjohnson@tocounsel.com, jortiz@tocounsel.com
       Jeanne M Jorgensen jjorgensen@pj-law.com, cpage@pj-law.com
       Eve H Karasik ehk@lnbyb.com
       Ori Katz okatz@sheppardmullin.com, cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com
       Doah Kim doah.kim@whitecase.com
       Simon Kimmelman skimmelman@sillscummis.com
       Stuart I Koenig Skoenig@leechtishman.com, sfrey@leechtishman.com;jabrams@leechtishman.com
       Michael S Kogan mkogan@koganlawfirm.com
       Jason B Komorsky ecf@bg.law, jkomorsky@bg.law
       Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
       Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
       Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
       Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       David Brian Lally davidlallylaw@gmail.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:15-bk-13008-TA                    Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                                       Desc
                                                  Main Document    Page 21 of 23


       Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-law.com;diana@landsberg-
        law.com;yesi@landsberg-law.com;ilandsberg@ecf.inforuptcy.com
       William J Levant wlevant@kaplaw.com, wlevant@gmail.com
       Lori A Lewis lewisl004@mail.maricopa.gov
       Gail C Lin GL@outtengolden.com,
        JXH@outtengolden.com;kdeleon@outtengolden.com;JAR@outtengolden.com;RSR@outtengolden.com;rfisher@outtengold
        en.com;rima-8863@ecf.pacerpro.com;jquinonez@outtengolden.com;bkouroupas@outtengolden.com
       James V Lombardi jlombardi@rossbanks.com, kjohnson@rossbanks.com;cnivens@rossbanks.com
       Melissa Davis Lowe mlowe@shbllp.com, ncarlson@shbllp.com
       David J Mahoney efilings@spallp.com
       Kathleen P March kmarch@bkylawfirm.com, kmarch3@sbcglobal.net
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       David A Mawhinney david.mawhinney@klgates.com
       Gordon G May hpc@ggb-law.com
       Thor D McLaughlin tmclaughlin@allenmatkins.com, igold@allenmatkins.com
       David W. Meadows david@davidwmeadowslaw.com
       Joel S. Miliband jmiliband@brownrudnick.com
       Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
       Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
       Klaus P Muthig muthigk@mcao.maricopa.gov, geiserr@mcao.maricopa.gov
       Sean N Nagel , ldc@dr-slo.com
       Karen S. Naylor knaylor@burd-naylor.com, Karen@ringstadlaw.com;jaimee@ringstadlaw.com
       Karen S. Naylor Becky@ringstadlaw.com, Karen@ringstadlaw.com;jaimee@ringstadlaw.com
       Karen S Naylor (TR) alane@ringstadlaw.com, knaylor@IQ7technology.com
       Brian R Nelson becky@ringstadlaw.com, brian@ringstadlaw.com;arlene@ringstadlaw.com
       Mark A Neubauer mneubauer@carltonfields.com,
        mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com;ecfla
        @carltonfields.com
       Mike D Neue mneue@dynamic-law.com, mwjaraki@me.com
       Kevin M Newman knewman@barclaydamon.com, kmnbk@barclaydamon.com
       Victor W Newmark bankruptcy@evict.net
       William Novotny william.novotny@mwmf.com
       Abigail V O'Brient avobrient@mintz.com,
        docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com
       Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
       Keith C Owens kowens@venable.com, khoang@venable.com
       Ernie Zachary Park ernie.park@bewleylaw.com
       Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
       Kristen N Pate ggpbk@ggp.com
       Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
       David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
        inc.com;aguisinger@wedgewood-inc.com
       David L Pollack pollack@ballardspahr.com, petlaka@ballardspahr.com
       Jeffrey N Pomerantz jpomerantz@pszjlaw.com
       Kelly L Pope kpope@downeybrand.com, mfrazier@downeybrand.com;courtfilings@downeybrand.com
       David L Prince dlp@redchamber.com
       Jennifer Pruski jpruski@trainorfairbrook.com
       Brett Ramsaur brett@ramsaurlaw.com, martha.araki@gmail.com;info@ramsaurlaw.com
       Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
       Steven B Sacks , jnakaso@sheppardmullin.com
       Steven B Sacks ssacks@sheppardmullin.com, jnakaso@sheppardmullin.com
       Diane W Sanders austin.bankruptcy@publicans.com
       Nanette D Sanders becky@ringstadlaw.com, arlene@ringstadlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:15-bk-13008-TA                    Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44                                       Desc
                                                  Main Document    Page 22 of 23


       Allan D Sarver ADS@asarverlaw.com
       Scott A Schiff sas@soukup-schiff.com
       Steven R Schlesinger sschlesinger@jaspanllp.com,
        smionis@jaspanllp.com;rcoles@jaspanllp.com;tnavruzov@jaspanllp.com
       Lance A Selfridge lances@lbbslaw.com, Susan.Awe@lewisbrisbois.com
       James R Selth jim@wsrlaw.net, jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
       Michael J Shane mshane@eplawyers.com, bsilva@eplawyers.com
       Jonathan Shenson jshenson@shensonlawgroup.com
       Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
       William H Short bill.short@arlaw.com, candice.carter@arlaw.com
       Evan D Smiley esmiley@swelawfirm.com, gcruz@swelawfirm.com;csheets@swelawfirm.com;hdavis@swelawfirm.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Robyn B Sokol ecf@bg.law, rsokol@bg.law
       Louis F Solimine Louis.Solimine@thompsonhine.com
       Owen M Sonik osonik@pbfcm.com, tpope@pbfcm.com
       Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
       Rick A Steinberg rsteinberg@nakblaw.com
       Norman C Sullivan jgarner@frfirm.com,semerson@frfirm.com
       Salina R Thomas bankruptcy@co.kern.ca.us
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Daniel R Utain dutain@kaplaw.com, kcoughlin@kaplaw.com
       Kimberly Walsh bk-kwalsh@texasattorneygeneral.gov
       Howard J Weg hweg@robinskaplan.com
       Jeffrey T Wegner jeffrey.wegner@kutakrock.com, lisa.peters@kutakrock.com
       David R. Weinstein dweinstein@weinsteinlawfirm.net
       Daniel J Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com;brian@wsrlaw.net
       Gilbert B Weisman notices@becket-lee.com
       Elizabeth Weller dallas.bankruptcy@publicans.com
       Lee G Werner leegwerner@gmail.com
       Steven Werth swerth@sulmeyerlaw.com,
        asokolowski@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;asokolowski@ecf.inforuptcy.com;swerth@ecf.inforuptcy.
        com
       Brian D Wesley brian.wesley@doj.ca.gov
       Eric R Wilson kdwbankruptcydepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
       Brian Barouir Yeretzian byeretzian@jhindslaw.com, yeretzian@gmail.com
       Roye Zur rzur@lgbfirm.com, srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
          Case 8:15-bk-13008-TA         Doc 2420 Filed 04/15/19 Entered 04/15/19 15:00:44   Desc
                                         Main Document    Page 23 of 23
SPECIAL NOTICE NOTICE LIST
(NON ECF FILERS)
SERVICE VIA U.S. MAIL




John T Banks
Perdue Brandon Fielder Collins & Mott
3301 Northland Dr, Ste 505
Austin, TX 78731

Ivan M Castro Ortiz
Aldarondo & Lopez Bras
ALB Plaza #16 Carr.199, Ste 400
Guaynabo, P.R. 00969
International Business Machines
Credit LLC (ICC)
IBM Corporation
275 Viger East
Montreal, Quebec H2X 3R7

IBM Credit LLC
c/o Paul Wearing
Special Handling Group - MD NC317
North Castle Drive
Armonk, NY 10504


Christina Flores
Flores, Flores, Canales & Chu, PLLC
5517 McPherson, Ste 14
Laredo, TX 78041


Todd R Gabriel
Law Offices of Todd R Gabriel
3525 Del Mar Heights Rd, Ste 240
San Diego, CA 92130-2122
